t c memo united_states tax_court vincent m lorusso petitioner v commissioner of internal revenue respondent docket no 21964-16l filed date vincent m lorusso pro_se ardney j boland iii christopher d davis and gerard mackey for respondent memorandum opinion vasquez judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of a determination by respondent to proceed with collection of his unpaid federal_income_tax for respondent has moved for summary_judgment under rule contending that his determination to sustain the proposed collection action was proper as a matter of law respondent also moved to impose a penalty against petitioner pursuant to sec_6673 petitioner moved to dismiss the case seeking to withdraw his petition for the reasons stated below we will deny respondent’s motions and grant petitioner’s motion background the following facts are based on the parties’ pleadings and motions including the attached declaration and exhibits see rule b petitioner resided in pennsylvania when he filed his petition he is a practicing attorney who specializes in criminal_law in an effort to collect petitioner’s unpaid federal_income_tax for tax_year respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process or equivalent_hearing seeking an installment_agreement a settlement officer so responded to petitioner by letter scheduling a cdp unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure hearing for date in this letter the so informed petitioner that in order to qualify for collection alternatives petitioner needed to submit the following financial information before the hearing form 433-a collection information statement for wage earners and self-employed individuals a signed federal_income_tax return for and proof that estimated_tax payments were paid in full for the current_year petitioner did not participate in the scheduled cdp hearing and did not submit any of the requested documentation following the scheduled time for the cdp hearing the so sent petitioner a last chance letter stating that he would soon make a determination in the matter in this letter dated date the so allowed petitioner an additional days to submit the requested financial information petitioner did not respond to the so on date the so issued a notice_of_determination to petitioner sustaining respondent’s proposed collection action petitioner timely filed a petition with the court challenging the notice_of_determination on date respondent filed a motion for summary_judgment and a motion to impose a penalty under sec_6673 to which the court directed petitioner to respond petitioner did not directly respond to respondent’s motions instead petitioner filed a motion to dismiss to which respondent objected discussion i penalty under sec_6673 this court may require a taxpayer to pay a penalty not to exceed dollar_figure if the taxpayer takes a frivolous position in the proceeding or institutes the proceeding primarily for delay since petitioner has initiated four distinct cases with similar factual backgrounds two of these cases were decided in favor of respondent on his motions for summary_judgment the other two cases include the instant case and another pending case not presently before us in both of these cases respondent filed motions for summary_judgment and petitioner filed motions to dismiss petitioner’s history of litigation with the court may merit the imposition of a penalty under sec_6673 however respondent has not moved for such penalties against petitioner in the past nor has the court issued petitioner a warning regarding these penalties therefore we decline to impose a sec_6673 penalty against him at this time instead we take this opportunity to caution petitioner that the court may impose a penalty pursuant to sec_6673 if he returns to the court and proceeds in a similar fashion in the future see 115_tc_576 ii motion to dismiss a taxpayer who files a petition asking the tax_court to review a collection action may have the option to withdraw that petition 118_tc_330 however in deciding whether to grant a motion to dismiss in the cdp context we must also consider whether the nonmoving party will suffer clear legal prejudice other than the mere prospect of a subsequent lawsuit as a result of the dismissal id pincite quoting 781_f2d_855 11th cir see fed r civ p a the crucial question to be determined is would the defendant lose any substantial right by the dismissal wagner v commissioner t c pincite quoting 385_f2d_366 5th cir thus before ruling on such a motion we must give the commissioner the in deciding that the taxpayers could withdraw their petition in a collection action in 118_tc_330 we considered the federal rules of civil procedure which we may consult when our rules do not contain an applicable rule see rule b the purpose of fed r civ p a which requires court approval of a voluntary dismissal is to protect the nonmovant from unfair treatment 583_f3d_948 6th cir grover by 33_f3d_716 6th cir in deciding whether to grant a motion to dismiss pursuant to fed r civ p a a court must exercise its broad equitable discretion to weigh the relevant equities and do justice between the parties in each case 781_f2d_855 11th cir see also wagner v commissioner t c pincite opportunity to oppose the motion and show any prejudice that granting the motion might cause vigon v commissioner t c __ __ n slip op pincite date as noted above respondent objects to the dismissal of petitioner’s case respondent argues that he would be prejudiced by a dismissal because it would deprive him of the only opportunity to pursue a sec_6673 penalty against petitioner in this case however we have already stated our intention to deny respondent’s motion for a sec_6673 penalty therefore we conclude that no prejudice will result to respondent in dismissing this case thus we will grant petitioner’s motion to dismiss we have considered all other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order and order of dismissal will be entered as we will grant petitioner’s motion to dismiss we will deny respondent’s motion for summary_judgment as moot
